Citation Nr: 0212333	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-03 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an earlier effective date prior to August 
14, 1997, for the grant of service connection for 
hyperthyroidism.

2.  Entitlement to an earlier effective date prior to August 
14, 1997, for the grant of service connection for 
exophthalmos secondary to hyperthyroidism.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1965.

These matter are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Denver, Colorado.  

In connection with his appeal, the veteran testified at a 
hearing in Denver, Colorado before the undersigned in June 
2002.  A transcript of the hearing is associated with the 
claims file.  


FINDINGS OF FACT

1.  The veteran filed an initial application for service 
connection for hyperthyroidism in November 1976. 

2.  By rating decision of June 1995, service connection for 
hyperthyroidism was denied.

3.  The veteran was notified of the denial of service 
connection for hyperthyroidism by letter of July 1995.

4.  The preponderance of the evidence is against finding that 
the veteran submitted a timely appeal to the June 1995 rating 
decision, or an application to reopen his claim for 
entitlement to service connection for hyperthyroidism, prior 
to August 14, 1997.

CONCLUSION OF LAW

1.  An effective date prior to August 14, 1997, for the grant 
of service connection for hyperthyroidism is not warranted.  
38 U.S.C.A. §§ 5103A, 5107, 5110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.400 (q)(ii) (2001); 66 Fed.Reg. 45620 (Aug. 29, 
2001) (to be codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326).

2.  An effective date prior to August 14, 1997, for the grant 
of service connection for exophthalmos secondary to 
hyperthyroidism is not warranted.  38 U.S.C.A. §§ 5103A, 
5107, 5110; 38 C.F.R. § 3.400 (q)(ii); 66 Fed.Reg. 45620 
(Aug. 29, 2001) (to be codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
act identifies and describes duties on the part of VA to 
advise a claimant of the evidence needed to substantiate a 
claim and to help a claimant obtain that evidence.  
38 U.S.C.A. §§ 5103, 5103A.  The duties to notify and assist 
claimants have been implemented by regulations published at 
66 Fed. Reg. 45620 (Aug. 29, 2001).  

As will be discussed in detail below earlier effective date 
claims, such as this, generally involve a determination as to 
when a claim was received or when entitlement to certain 
benefits arose.  As such, the evidence to review is already 
of record.  In any event, through the issuance of the 
November 1999 statement of the case (SOC), and through 
discussion during the June 2002 Board hearing at the RO, the 
veteran and his representative have been put on notice as to 
the evidence generally necessary to substantiate the claims 
and there is no indication that there is any available 
evidence outstanding that is needed to properly adjudicate 
the claims.  As such, the Board finds that any duties to 
notify the veteran of the evidence necessary to substantiate 
the claims and to assist in the development of the evidence 
have been met.  

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained.  Since 
there is no identified probative evidence which remains 
outstanding, it is not possible for VA to notify the 
appellant of evidence he should obtain or evidence that VA 
would attempt to obtain.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In sum, the Board finds that VA has 
complied with the notice and duty-to-assist provisions of 
VCAA.

In November 1976, the veteran claimed entitlement to service 
connection for thyroid problems.  By rating decision of June 
1995, service connection for hyperthyroidism was denied.  It 
was noted that there was no evidence of a current thyroid 
condition, and that the service medical records did not show 
a diagnosis of hyperthyroidism.  A July 1995 letter was sent 
to the veteran at his address of record, notifying him that 
service connection for hyperthyroidism was denied, and 
advised of his appellate rights.  The veteran did not file a 
timely appeal.

A request to reopen a claim for service connection for 
hyperthyroidism was received by the RO on August 14, 1997.  
The veteran specifically stated that he had some additional 
treatment in 1984 for an overactive thyroid.

In an October 1997 letter, the RO notified the veteran that 
he would need to submit new and material evidence in order to 
reopen, and in March and September 1998 rating decisions, the 
RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for hyperthyroidism.  

In a September 1999 rating decision, the RO granted service 
connection for hyperthyroidism, and exophthalmos secondary to 
hyperthyroidism, with an effective date of August 14, 1997 
for both disorders.  It was noted that the veteran's service 
medical records were negative for hyperthyroidism, however, 
he was noted to have exophthalmos.  Evidence from the Federal 
Bureau of Prisons showed treatment for hyperthyroidism since 
1975.  The veteran was afforded a VA examination in July 
1999, and the VA examiner determined that the veteran's 
exophthalmos shown in service was from his thyroid disease.  
Accordingly, service connection was granted for 
hyperthyroidism and for exophthalmos secondary to 
hyperthyroidism.       
  
The veteran testified at the June 2002 hearing that he 
received the July 1995 letter notifying him that his claim 
was initially denied.  He stated that he did not recall 
filing an appeal with regard to the denial and that he did 
re-file the claim.  He contended that the RO failed to help 
him develop his claim.

The governing legal criteria provide that the effective date 
of an award based on an original claim for compensation will 
be the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400. 

Previous determinations which are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2001).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400(q)(ii).

Notice is defined as written notice sent to the claimant at 
his latest address of record.  38 C.F.R. § 3.1(q) (2001).

As previously noted, service connection for hyperthyroidism 
was denied by the RO by rating decision of June 1995. The 
veteran was properly notified of the RO's determination and 
of his appellate rights in a July 1995 letter.  38 C.F.R. § 
3.1(q).  The veteran did not file a timely appeal.  As such, 
that decision is final.  38 U.S.C.A. § 7105 (West 1991).  

In order to establish service connection for a claimed 
disorder following a final determination, the claimant is 
responsible for submitting an application to reopen his claim 
with new and material evidence.  See 38 C.F.R. § 3.156 
(2001).

The veteran's application to reopen his claim following the 
prior final determination was not received at the RO prior to 
August 14, 1997.  As there is no evidence that VA received a 
claim to reopen this issue prior to August 14, 1997, the 
Board finds that the preponderance of the evidence is against 
an effective date prior to August 14, 1997.  The claims are 
denied.  

In reaching this decision the Board considered the assertion 
that the RO was negligent in failing to assist the appellant 
with his claim.  The veteran has indicated  that since the RO 
failed to assist him in the pursuit of his claim, his 
effective date should be the date that he initially began to 
prosecute his claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held, however, that government 
officials are presumed to have properly discharged their 
official duties unless rebutted by clear and convincing 
evidence to the contrary.  Baldwin v. West, 13 Vet. App. 1, 6 
(1999).  In this case, the veteran was notified in July 1995 
what steps he could take to appeal the initial denial of his 
claim.  The evidence shows that the RO had properly 
discharged its official duties.  The veteran has not provided 
clear and convincing evidence to the contrary.  

Finally, while the RO has a duty to assist the veteran with 
developing facts pertinent to his claims, the fact remains 
that an appeal consists of a timely filed NOD in writing and, 
after a SOC has been furnished, a timely filed substantive 
appeal.  See 38 C.F.R. § 20.200 (2001).  The veteran did not 
timely appeal the initial June 1995 denial of his claim. 
Therefore, the earliest possible effective date in this case 
would be August 14, 1997, the date of the reopened claim.  
Based on the foregoing, an effective date prior to August 14, 
1997 is denied.


ORDER

An effective date prior to August 14, 1997, for the grant of 
service connection for hyperthyroidism is denied.

An effective date prior to August 14, 1997, for the grant of 
service connection for exophthalmos secondary to 
hyperthyroidism is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

